                 Case 3:19-cv-05792-LB Document 17 Filed 09/24/19 Page 1 of 3



 1   Meriel L. Darzen, Oregon State Bar (OSB) No. 113645
     Email: meriel@crag.org
 2   Ralph Bloemers, OSB No. 984172
     Email: ralph@crag.org
 3   Crag Law Center
     3141 E Burnside Street
 4   Portland, Oregon 97214
     Phone: (503) 525-2725 Fax: (503) 296-5454
 5   LEAD COUNSEL – Pro Hac Vice

 6   Attorneys for Plaintiffs Earth Island Institute, Greenpeace USA, and Sequoia Forestkeeper

 7   Daniel Galpern, OSB No. 061950
     Law Offices of Daniel M. Galpern
 8   2495 Hilyard St., Suite A
     Eugene, Oregon 97405
 9   Phone: (541)968-7164 Fax: (971)244-9035
     Email: dan.galpern@gmail.com
10   Applicant Pro HacVice

11   Attorney for Plaintiff James Hansen

12   René P. Voss, California State Bar No. 255758
     Natural Resources Law
13   15 Alderney Road
     San Anselmo, CA 94960
14   Phone: (415) 446-9027 Fax: (267) 316-3414
     Email: renepvoss@gmail.com
15   LOCAL COUNSEL

16
                                   UNITED STATES DISTRICT COURT
17
                                  NORTHERN DISTRICT OF CALIFORNIA
18
                                      SAN FRANCISCO DIVISION
19
20                                                    No.: 3:19-cv-05792-LB
     EARTH ISLAND INSTITUTE, et al.
21                                                    DECLARATION OF
                    Plaintiffs,                       HOWARD “TRIP” JENNINGS
22
            v.
23
     KIMBERLY NASH, et al.,
24
                    Defendants.
25
26
27
28
     No.: 3:19-cv-05792-LB – DECLARATION OF HOWARD “TRIP” JENNINGS            Crag Law Center
                                                                              3141 E Burnside Street
                                                                              Portland, Oregon 97214
                                                                              Tel. 503-525-2725
                  Case 3:19-cv-05792-LB Document 17 Filed 09/24/19 Page 2 of 3



 1          I, Howard Jennings, pursuant to the provisions of 28 U.S.C. § 1746, do hereby declare as
 2   follows:
 3          1.       My name is Howard (“Trip”) Jennings. I am over 21 years of age.
 4          2.       I live in Portland, Oregon. I am a National Geographic Explorer and a
 5   professional filmmaker and photographer with Balance Media.
 6          3.       I have visited the areas burned by the Rim Fire on public lands managed by the
 7   United States Forest Service in Tuolumne County on a number of occasions.
 8          4.       I visited these lands on in July and September 2018 and again in May 2019 and I
 9   have attached photographs I have taken of the area as Exhibit 1. During May of 2019 I was hired
10   by National Geographic to film a television segment in the Rim Fire area including areas
11   managed by the United States Forest Service. While filming, I experienced the spectacular
12   conifer regeneration and wildlife species that use the burned forest. Some of the photos included
13   in this declaration were captured before or after filming sessions.
14          6.       I captured Image 1 on May 14, 2019 within the perimeter of the Rim Fire. The
15   image shows the conifer regeneration in an area that maps provided to me by Dr. Chad Hanson
16   were identified as areas proposed to be logged.
17          7.       I captured Images 2 and 3 on May 17, 2019 within the perimeter of the Rim Fire.
18   The images show woodpeckers feeding on the burned trees (snags).
19          8.       I captured Image 4 through 8 on May 23, 2019 within the perimeter of the Rim
20   Fire. The images show woodpeckers feeding on the burned trees (snags).
21          9.       I captured Image 9 on May 25, 2019 within the perimeter of the Rim Fire.
22          10.      I captured Image 10 on May 18, 2019 within the perimeter of the Rim Fire. The
23   image shows a Redtail Hawk and its young.
24          11.      I captured Image 11 on July 18, 2018 within the perimeter of the Rim Fire. The
25   image shows a Northern Goshawk and its young.
26          12.      I captured Image 12 and 13 on July 7, 2018 within the perimeter of the Rim Fire.
27   Image 12 shows Northern Goshawk fledglings. Image 13 shows a Great Grey Owl.
28
     No.: 3:19-cv-05792-LB – DECLARATION OF HOWARD “TRIP” JENNINGS - 1          Crag Law Center
                                                                                3141 E Burnside Street
                                                                                Portland, Oregon 97214
                                                                                Tel. 503-525-2725
                  Case 3:19-cv-05792-LB Document 17 Filed 09/24/19 Page 3 of 3



 1          13.      I captured Images 14, 15 and 16 on September 17, 2018 within the perimeter of
 2   the Rim Fire. The images show conifer regeneration in areas that maps shown to me by Dr. Chad
 3   Hanson were proposed for logging.
 4          I swear under the penalty of perjury that the foregoing is true and correct.
 5
 6   Executed on September 18, 2019 in Portland, Oregon.
 7
 8
 9
10                                         Howard “Trip” Jennings

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     No.: 3:19-cv-05792-LB – DECLARATION OF HOWARD “TRIP” JENNINGS - 2           Crag Law Center
                                                                                 3141 E Burnside Street
                                                                                 Portland, Oregon 97214
                                                                                 Tel. 503-525-2725
